The defendant’s argument that his constitutional right to a jury in whose selection he had a voice was violated when the trial court discharged a juror who had plans to travel in the future but was not immediately unavailable (see CPL 270.15 [3]) is unpreserved for appellate review because he failed to raise this specific argument at trial (see People v Wells, 15 NY3d 927, 928 [2010], cert denied 565 US —, 132 S Ct 123 [2011]; People v Person, 8 NY3d 973, 974 [2007]; People v Graves, 85 NY2d 1024, 1026-1027 [1995]), and we decline to reach it in the exercise of our interest of justice jurisdiction. Angiolillo, J.E, Florio, Chambers and Hall, JJ., concur.